Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This action is in reply to the Request for Continued Examination filed on 10/15/2021.
Claims 1, 3, 8, 10, 15 and 21-22 have been amended.
Claims 4, 11 and 19 have been cancelled.
Claims 1-3, 5-10, 12-18 and 20-22 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2021 has been entered.
 
Claim Objections
Claim 1 is objected to because of the following informalities:  The term “patent log” appears to be a typographical error. Examiner treated the term as the “patient log”.   Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-10, 12-18 and 20-22 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-3, 5-7 and 21-22 are directed to a method (i.e., a process), claims 8-10 and 12-14 are directed to non-transitory computer readable medium (i.e., a manufacture), and claims 15-18 and 20 are directed to a system (i.e., a machine).  Accordingly, claims 1-3, 5-10, 12-18 and 20-22 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 1 includes limitations that recite an abstract idea.  Note that independent claim 1 is the method claim, while claim 15 covers a system claim and claim 8 covers the matching computer readable medium.
Specifically, independent claim 1 recites:

sending, from a medical application on a device, a check-in indication associated with a student and a hospital, wherein the check-in indication comprises a hospital identifier that identifies the hospital;
determining, based on the hospital identifier, a geographic location of the hospital;
receiving, at the medical application, the geographic location of the hospital in response to the check-in indication;
receiving, at the medical application, a first edit to a patient log at a first time;
determining, using hardware sensors of the device and based on the receiving of the first edit, a geographic position associated with the medical application;
determining the device is within a geographic range of the geographic location of the hospital based on the geographic position associated with the medical application;
verifying the patent log as a geographically verified patient log based on the determining the device was within the geographic range of the geographic location of the hospital based on the geographic position associated with the medical application;
receiving, at the medical application, a second edit to the patient log at a second time, wherein the second time is after the first time, and wherein the second edit is received when the device is not within the geographic range of the geographic location of the hospital based on the geographic position associated with the medical application;
sending, from the medical application, the geographically verified patient log, wherein the geographically verified patient log is submitted by the medical application located outside of the geographic range; and
storing the geographically verified patient log.
certain
methods of organizing human activity” because a medical student providing his/her assigned hospital location, entered address, checking-in at locations along a path of visited patients during chart rounds and following up with another round visiting the patients all relate to managing human behavior/interactions between people.  
Accordingly, the claim describes at least one abstract idea.
Turning to the dependent claims, claims 6, 13-14, 16, 18 and 20 describe data gathering, claims 2-4, 7, 9-10 and 17 describes determining data, and claims 5, 12 and 21-22 describes sending geographically determined data. As such, these are all similar to features in the independent claim in that they are manual steps that are applied on a computer or insignificant extra solution activity.    
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, for representative independent claim 1 (similar to claims 8 and 15), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
an electronic processor (conventional computer implementation as noted below, see MPEP § 2106.05(f)), the operations comprising:
sending, from a medical application on a device (conventional computer implementation as noted below, see MPEP § 2106.05(f)), a check-in indication associated with a student and a hospital, wherein the check-in indication comprises a hospital identifier that identifies the hospital;
determining, based on the hospital identifier, a geographic location of the hospital;
receiving, at the medical application (conventional computer implementation as noted below, see MPEP § 2106.05(f)), the geographic location of the hospital in response to the check-in indication (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec);
receiving, at the medical application (conventional computer implementation as noted below, see MPEP § 2106.05(f)), a first edit to a patient log at a first time (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec);
determining, using hardware sensors of the device (conventional computer implementation as noted below, see MPEP § 2106.05(f)) and based on the receiving of the first edit, a geographic position associated with the medical application (conventional computer implementation as noted below, see MPEP § 2106.05(f));
determining the device (conventional computer implementation as noted below, see MPEP § 2106.05(f)) is within a geographic range of the geographic location of the hospital based on the geographic position associated with the medical application (conventional computer implementation as noted below, see MPEP § 2106.05(f));
verifying the patent log as a geographically verified patient log based on the determining the device was within the geographic range of the geographic location of the hospital based on the geographic position associated with the medical application (conventional computer implementation as noted below, see MPEP § 2106.05(f));
receiving, at the medical application (conventional computer implementation as noted below, see MPEP § 2106.05(f)), a second edit to the patient log at a second time, wherein the second time is after the first time, and wherein the second edit is received (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec) when the device (conventional computer implementation as noted below, see MPEP § 2106.05(f)) is not within the geographic range of the geographic location of the hospital based on the geographic position associated with the medical application (conventional computer implementation as noted below, see MPEP § 2106.05(f));
sending, from the medical application (conventional computer implementation as noted below, see MPEP § 2106.05(f)), the geographically verified patient log, wherein the geographically verified patient log is submitted by the medical application (conventional computer implementation as noted below, see MPEP § 2106.05(f)) located outside of the geographic range; and
storing the geographically verified patient log.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the computer system that includes an electronic processor, one or more electronic processors, a medical server, a medical application, personal Id.). 
Regarding the additional limitations, “receiving, at the medical application, the geographic location of the hospital in response to the check-in indication”, “receiving, at the medical application, a first edit to a patient log at a first time” and “receiving, …., a second edit to the patient log at a second time, …. and wherein the second edit is received when the device is not within the geographic range of the geographic location of the hospital based on the geographic position associated with the medical application” the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitation “receiving, at the medical application, the geographic location of the hospital in response to the check-in indication”, “receiving, at the medical application, a first edit to a patient log at a first time” and “receiving, …., a second edit to the patient log at a second time, …. and wherein the second edit is received when the device is not within the geographic range of the geographic location of the hospital based on the geographic position associated with the medical application” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
Claim 1 (similar to claims 8 and 15) does not have any additional elements.
For claim 1 (similar to claims 8 and 15), regarding the additional limitation “a hardware sensor configured to determine a geographic position of a medical application” the Examiner submits that this 
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, medical administrative communications implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Thus, claims 2-3, 5-7, 9-10, 12-14, 16-18 and 20-21 as a whole do not integrate the above-noted at least one abstract idea into a practical application. 
For these reasons, representative independent claim 1 with its dependent claims 2-3, 5-7, 21-22 and analogous independent claim 8 with its dependent claims 9-10, 12-14, analogous independent claim 15 with its dependent claims 16-18 do not recite additional elements that integrate the judicial exception into a practical application.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, in representative independent claims 1, 8 and 15, regarding the additional limitations of the computer system that includes an electronic processor, one or more electronic processors, a medical server, a medical application, personal computer, a tablet PC, a 
Regarding the additional limitations, “receiving, at the medical application, the geographic location of the hospital in response to the check-in indication”, “receiving, at the medical application, a first edit to a patient log at a first time” and “receiving, …., a second edit to the patient log at a second time, …. and wherein the second edit is received when the device is not within the geographic range of the geographic location of the hospital based on the geographic position associated with the medical application”, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitation “receiving, at the medical application, the geographic location of the hospital in response to the check-in indication”, “receiving, at the medical application, a first edit to a patient log at a first time” and “receiving, …., a second edit to the patient log at a second time, …. and wherein the second edit is received when the device is not within the geographic range of the geographic location of the hospital based on the geographic position associated with the medical application” which the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec.
  Independent claims 8 and 15, regarding the additional limitation of “a hardware sensor configured to determine a geographic position of a medical application,” which the Examiner submits that this additional limitation amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)), the Examiner further submits that these limitations do no more than 
Thus, representative independent claim 1 and analogous independent claims 8 and 15 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
In dependent claim 12, regarding the additional limitation of “instructions to receive a request for patient logs associated with a rotation at the hospital,” which the Examiner submits that this additional limitation amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)), the Examiner further submits that these limitations do no more than generally link use of the abstract idea to a particular field of use because they merely specify the type of input sources which does not alter or affect how the abstract idea is performed (see MPEP § 2106.05(e)).
In dependent claim 16, regarding the additional limitation of “receive, from the medical application, a request for a patient log entry form,” which the Examiner submits that this additional limitation amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)), the Examiner further submits that these limitations do no more than generally link use of the abstract idea to a particular field of use because they merely specify the type of input sources which does not alter or affect how the abstract idea is performed (see MPEP § 2106.05(e)).
In dependent claim 20, regarding the additional limitation “send a request for patient logs associated with a rotation at the hospital” which the Examiner submits merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea, the Examiner further submits that these limitations do no more than generally link use of the abstract idea 
Therefore, claims 1-3, 5-10, 12-18 and 20-22 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 5-6, 8, 12-13, 15, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bhimavarapu (U.S. 2021/0020307 A1) in view of Johnson (U.S. 10,037,821 B2) further in view Marshall (U.S. 2018/0018435 A1).
Claim 1:
Bhimavarapu discloses a method for receiving geographically verified patient logs, the method comprising operations performed using an electronic processor (See Fig. 33-Fig. 36, exemplary Rounding screen with list of patients, assigned hospital room numbers, bed ID or indicate in surgery mentioned in P0037. Shown as Nearby Patients in Fig. 37 and in [P0141] Screen 142e asks the caregiver is he or she would like to complete the rounds for a particular patient. If yes, health info app 30 saves the answers and forwards them to the appropriate recipients on network 50. See processor in P0014, P0152.), the operations comprising:
sending, from a medical application on a device, a check-in indication (See [P0065] health information software application 30 (hereinafter referred to as “health info app 30”) that is supplied to one or more electronic devices 32. Fig. 2, entered code field, 72 construes a check-in indication and prompting user is construed as sending mentioned in P0084. Once checked-in, a user has access to rounding screens Fig. 33-Fig. 36 mentioned in P0136-P0137. See smartphone as electronic device 32, with built-in GPS mentioned P0076. Also see Fig. 6, health info app menu options mentioned in P0092.) and a hospital, wherein the check-in indication comprises a hospital identifier that identifies the hospital (With the hospital identifier used to query a database that stores and retrieves a hospital’s geographic data, the smart phone 32a (GPS, cellular triangulation, etc.) is used to determine its location (P0076) of the user, also see Fig. 16, the user’s current location entered to retrieve maps, floor plans (Fig. 17), way finder navigation screen with walking path (Fig. 18) and location search menu screen (Fig. 19) that construe resulting data queried from a database that stores the hospital’s geographic location.); 
determining, based on the hospital identifier, a geographic location of the hospital (See P0109-P0110 the user’s current location has ability to determine a geographic location of the hospital with map features using the health info app 30.);
receiving, at the medical application, the geographic location of the hospital in response to the check-in indication (The user checked-in, with his/her location determined can then access maps, floor plans (Fig. 17), way finder navigation screen with walking path (Fig. 18) and location search menu screen (Fig. 19) in response to the user selections mentioned in P0109-P0110. In [P0088] Once health info app 30 is installed on a particular device, health info app 30 is configured to tailor many of the features and information provided to the user 34 based upon the user's location.);
receiving, at the medical application, a first edit to a patient log at a first time (See Fig. 5, Fig.6, P0091, P0094 timeline 78, timeline option 84 where the exemplary ‘Recover in ICU’, event 80 would be a phase of care where the patient would have wellness checks by rounding providers. Fig. 9 shows one or more events 80 construed as part of the patient log at an exemplary previous date ‘Nov 03, 2015, Tuesday’ as a first time.);
determining, using hardware sensors of the device and based on the receiving of the first edit, a geographic position associated with the medical application (Technology with GPS, RF ID tag, cellular triangulation (P0076), Bluetooth (P0071) and geo-fencing (P0088-P0089) communications construe using hardware sensors with the mobile electronic device 32 and health info app 30. A geographic position associated with the medical application is taught in [P0091] health info app 30 allows a user to select any of the events 80 to receive more information about the event 80, including, but not limited to, the content, time, and/or location of the event, and directions to the event.);
determining the device is within a geographic range of the geographic location of the hospital based on the geographic position associated with the medical application (Using the health info app 30, with geofencing area boundaries construed as within a geographic range of the geographic location see Fig. 3, [P0088-P0089] areas as small as an individual bay of a multi-tenant hospital room), and multiple geo-fenced areas 74 of different sizes and/or shapes may be included for a single hospital 22.);
receiving, at the medical application, a second edit to the patient log at a second time, wherein the second time is after the first time, and wherein the second edit is received when the device (Fig. 9 shows one or more events 80 as part of the patient log at an exemplary previous date ‘Nov 03, 2015, Tuesday’ construed as a first time and ‘Today, Nov 05’ construed as the second time after the first time, using the health info app.) is not within the geographic range of the geographic location of the hospital based on the geographic position associated with the medical application (Consolidating the treatment of the patient at other locations not within the geographic range of the hospital is taught a set of geographic locations that includes at least one hospital 22, a place of business of a vendor 24, an area outside of the hospital 22, such as a city 26, and one or more homes 28.);
sending, from the medical application, the geographically verified patient log, wherein the geographically verified patient log is submitted by the medical application (See Fig. 37, where sending and submitting rounds completion for the patient by forwarding to the appropriate recipient mentioned in P0141.) located outside of the geographic range (See P0064, where the areas outside of the hospital such as a city 26, a home 28 or a place of a vendor 24 construe locations outside of the geographic range.);
storing the geographically verified patient log (See exemplary verified patient log in Fig. 8- Fig.11 and in [P0096-P0097] by summarizing all of the events that have occurred so far with respect to the patient from the timeline construes storing. Also see the list of Nearby Patients shown in Fig. 37 and in [P0141] Screen 142e asks the caregiver is he or she would like to complete the rounds for a particular patient. If yes, health info app 30 saves the answers).
Bhimavarapu does not explicitly teach when a provider in rotation at the hospital is associated with a student. Johnson teaches the provider associated with a student (In column 3, lines 20-32, column 13, lines 33-50, low skilled doctors/providers construe intern or student. Also, in [column 22, lines 23-34] Other systems may be integrated where personnel or student management tracks persons throughout a business setting or within an educational setting.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical personnel management at the time of the invention to modify the method of Bhimavarapu to have a provider in rotation at the hospital is associated with a student, as taught by Johnson, to promote accountability among inexperienced, newer medical professionals needing to carry out work his/her duties. 

verifying the patent log as a geographically verified patient log based on the determining the device was within the geographic range of the geographic location of the hospital based on the geographic position associated with the medical application (Shown in Fig. 1, steps 114 and 120, taught in [P0047-P0048] In response to a determination that the device is within the predetermined proximity of the patient, e.g., as illustrated by the “Yes” logic leading from decision 114, receipt of wellness data of the patient may be allowed, e.g., see operation 120, where the user and device are in proximity of the patient who is in a medical facility such as a hospital (P0018).).
Therefore, it would have been obvious to one of ordinary skill in the art of performing patient wellness checks at the time of the invention to modify the method of Bhimavarapu and Johnson to have verifying the patient log based on determining that the device was within the geographic range in proximity of the hospital, as taught by Marshall, to guarantee that newer medical professionals are giving patients their undivided attention and completing important tasks before taking a break from work while in their cars or in the break room.
Claim 5:
Johnson teaches further comprising: receiving a request for patient logs associated with a rotation at the hospital; and providing the patient logs, wherein the patient logs comprise the geographically verified patient log (Taught as requesting data stored for future access and/or display during a rotation at the hospital construed as requesting patient log in [P0141] the device may store the history of wellness checks, e.g., times that the checks were performed, locations of a patient, locations of a patient when the patient is not receiving a wellness check, where proximity of care providers using mobile devices construe geographically verified patient log.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical personnel management before the filing date of the invention to modify the method of Bhimavarapu and Marshall to have receiving a request for patient logs associated with a rotation at the hospital and providing geographically verified patient log, as taught by Johnson, to allow stakeholders and medical directors to quickly get a snapshot of progress in providers workflow. 
Claim 6:
Johnson discloses further comprising:
searching stored patient logs for geographically unverified patient logs;
searching stored patient logs for geographically verified patient logs (Taught as relaying back relevant patient data in column 8, line 48 to column 9, line 12, where unsatisfactory validation process serve as unverified patient logs in column 6, lines 1 -18.)
determining a percentage of geographically verified patient logs for each of a plurality of students; and identifying students whose percentage of geographically verified patients logs are below a threshold value (See ratio as a percentage among various skilled healthcare providers providing adequate care to patients determined with thresholds mentioned in column 17, lines 7-50.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical personnel management before the filing date of the invention to modify the method of Bhimavarapu and Marshall to search for verified, patient logs, unverified patient logs identified below threshold percentage, as taught by Johnson, to allow stakeholders and medical directors to quickly get a snapshot of progress in providers workflow. 
Claim 8:
Bhimavarapu discloses a non-transitory computer-readable storage medium storing computer-executable instructions for receiving geographically verified patient logs, the stored instructions (See Fig. 33-Fig. 36, exemplary Rounding screen with list of patients, assigned hospital room numbers, bed ID or indicate in surgery mentioned in P0037. Shown as Nearby Patients in Fig. 37 and in [P0141] Screen 142e asks the caregiver is he or she would like to complete the rounds for a particular patient. If yes, health info app 30 saves the answers and forwards them to the appropriate recipients on network 50. See processor in P0014, and instructions to carry out functions in [P0152] the principles disclosed herein can be embodied as a software application in which instructions for one or more processors are tangibly and non-transitorily fixed in a computer-readable medium.) comprising:
instructions to send, from a medical application, a check-in indication (See [P0065] health information software application 30 (hereinafter referred to as “health info app 30”) that is supplied to one or more electronic devices 32. Fig. 2, entered code field, 72 construes a check-in indication and prompting user is construed as sending mentioned in P0084. Once checked-in, a user has access to rounding screens Fig. 33-Fig. 36 mentioned in P0136-P0137. See smartphone as electronic device 32, with built-in GPS mentioned P0076. Also see Fig. 6, health info app menu options mentioned in P0092.), wherein the check-in indication comprises a hospital identifier that identifies a hospital (With the hospital identifier used to query a database that stores and retrieves a hospital’s geographic data, the smart phone 32a (GPS, cellular triangulation, etc.) is used to determine its location (P0076) of the user, also see Fig. 16, the user’s current location entered to retrieve maps, floor plans (Fig. 17), way finder navigation screen with walking path (Fig. 18) and location search menu screen (Fig. 19) that construe resulting data queried from a database that stores the hospital’s geographic location.); 
instructions to determine, based on the hospital identifier, a geographic location of the hospital (See P0109-P0110 the user’s current location has ability to determine a geographic location of the hospital with map features using the health info app 30.);
instructions to receive at the medical application, a geographic location of the hospital in response to the check-in indication (The user checked-in, with his/her location determined can then access maps, floor plans (Fig. 17), way finder navigation screen with walking path (Fig. 18) and location search menu screen (Fig. 19) in response to the user selections mentioned in P0109-P0110. In [P0088] Once health info app 30 is installed on a particular device, health info app 30 is configured to tailor many of the features and information provided to the user 34 based upon the user's location.);
instructions to receive, at the medical application, a first edit to a patient log at a first time (See Fig. 5, Fig.6, P0091, P0094 timeline 78, timeline option 84 where the exemplary ‘Recover in ICU’, event 80 would be a phase of care where the patient would have wellness checks by rounding providers. Fig. 9 shows one or more events 80 construed as part of the patient log at an exemplary previous date ‘Nov 03, 2015, Tuesday’ as a first time.);
instructions to determine, using hardware sensors of the device and based on receipt of the first edit, a geographic position associated with the medical application (Technology with GPS, RF ID tag, cellular triangulation (P0076), Bluetooth (P0071) and geo-fencing (P0088-P0089) communications construe using hardware sensors with the mobile electronic device 32 and health info app 30. A geographic position associated with the medical application is taught in [P0091] health info app 30 allows a user to select any of the events 80 to receive more information about the event 80, including, but not limited to, the content, time, and/or location of the event, and directions to the event.);
instructions to determine the device is within a geographic range of the geographic location of the hospital based on the geographic position associated with the medical application (Using the 
instructions to receive, at the medical application, a second edit to the patient log at a second time, wherein the second time is after the first time, and wherein the second edit is received when the device (Fig. 9 shows one or more events 80 as part of the patient log at an exemplary previous date ‘Nov 03, 2015, Tuesday’ construed as a first time and ‘Today, Nov 05’ construed as the second time after the first time, using the health info app.) is not within the geographic range of the geographic location of the hospital based on the geographic position associated with the medical application (Consolidating the treatment of the patient at other locations not within the geographic range of the hospital is taught in [P0064], Fig. 1, by spanning a set of geographic locations that includes at least one hospital 22, a place of business of a vendor 24, an area outside of the hospital 22, such as a city 26, and one or more homes 28.); 
instructions to send, from the medical application, the geographically verified patient log, wherein the geographically verified patient log is sent by the medical application (See Fig. 37, where sending and submitting rounds completion for the patient by forwarding to the appropriate recipient mentioned in P0141.) located outside of the geographic range (See P0064, where the areas outside of the hospital such as a city 26, a home 28 or a place of a vendor 24 construe locations outside of the geographic range.); 
instructions to store the geographically verified patient log (See exemplary verified patient log in Fig. 8- Fig.11 and in [P0096-P0097] by summarizing all of the events that have occurred so far with respect to the patient from the timeline construes storing. Also see the list of Nearby Patients  Screen 142e asks the caregiver is he or she would like to complete the rounds for a particular patient. If yes, health info app 30 saves the answers).
Bhimavarapu does not explicitly teach when a provider in rotation at the hospital is associated with a student. Johnson teaches the provider associated with a student (In column 3, lines 20-32, column 13, lines 33-50, low skilled doctors/providers construe intern or student. Also, in [column 22, lines 23-34] Other systems may be integrated where personnel or student management tracks persons throughout a business setting or within an educational setting.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical personnel management at the time of the invention to modify the method of Bhimavarapu to have a provider in rotation at the hospital is associated with a student, as taught by Johnson, to promote accountability among inexperienced, newer medical professionals needing to carry out work his/her duties. 
Although Bhimavarapu discloses geo-fencing to determine if a device is within a geographic range of the hospital (See P0004-P0006), Bhimavarapu and Johnson do not explicitly teach further verifying the patient log based on determining that the device was within the geographic range in proximity of the hospital. Marshall teaches: 
instructions to verify the patent log as a geographically verified patient log based on the determining the device was within the geographic range of the geographic location of the hospital based on the geographic position associated with the medical application (Shown in Fig. 1, steps 114 and 120, taught in [P0047-P0048] In response to a determination that the device is within the predetermined proximity of the patient, e.g., as illustrated by the “Yes” logic leading from decision 114, receipt of wellness data of the patient may be allowed, e.g., see operation 120, where the user and device are in proximity of the patient who is in a medical facility such as a hospital (P0018).).

Claim 12:
Johnson teaches wherein the instructions further comprise: instructions to receive a request for patient logs associated with a rotation at the hospital; and instructions to provide the patient logs, wherein the patient logs comprise the geographically verified patient log (Taught as requesting data stored for future access and/or display during a rotation at the hospital construed as requesting patient log in [P0141] the device may store the history of wellness checks, e.g., times that the checks were performed, locations of a patient, locations of a patient when the patient is not receiving a wellness check, where proximity of care providers using mobile devices construe geographically verified patient log.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical personnel management before the filing date of the invention to modify the method of Bhimavarapu and Marshall to have receiving a request for patient logs associated with a rotation at the hospital and providing geographically verified patient log, as taught by Johnson, to allow stakeholders and medical directors to quickly get a snapshot of progress in providers workflow. 
Claim 13:
Johnson discloses wherein the instructions further comprise:
instructions to search stored patient logs for geographically unverified patient logs;
instructions to search stored patient logs for geographically verifie patient logs (Taught as relaying back relevant patient data in column 8, line 48 to column 9, line 12, where unsatisfactory validation process serve as unverified patient logs in column 6, lines 1 -18.)
instructions to determine a percentage of geographically verified patient logs for each of a plurality of students; and instructions to identify students whose percentage of geographically verified patients logs are below a threshold value (See ratio as a percentage among various skilled healthcare providers providing adequate care to patients determined with thresholds mentioned in column 17, lines 7-50.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical personnel management before the filing date of the invention to modify the method of Bhimavarapu and Marshall to search for verified, patient logs, unverified patient logs identified below threshold percentage, as taught by Johnson, to allow stakeholders and medical directors to quickly get a snapshot of progress in providers workflow. 
Claim 15:
Bhimavarapu discloses a system for providing geographically verified patient logs, the system comprising (See health information system in Fig. 1, P0065. See Fig. 33-Fig. 36, exemplary Rounding screen with list of patients, assigned hospital room numbers, bed ID or indicate in surgery mentioned in P0037. Shown as Nearby Patients in Fig. 37 and in [P0141] Screen 142e asks the caregiver is he or she would like to complete the rounds for a particular patient. If yes, health info app 30 saves the answers and forwards them to the appropriate recipients on network 50. See processor in P0014, P0152.), the operations comprising:
a hardware sensor configured to determine a geographic position of a medical application (Technology with GPS, RF ID tag, cellular triangulation (P0076), Bluetooth (P0071) and geo-fencing (P0088-P0089) communications construe using hardware sensors with the mobile electronic device 32  health info app 30 allows a user to select any of the events 80 to receive more information about the event 80, including, but not limited to, the content, time, and/or location of the event, and directions to the event.), wherein the medical application is configured to be executed on an electronic processor, and the one or more electronic processor (See processor in P0014, P0152.) configured to:
send, to a medical server from the medical application, a check-in indication (The health info app 30, utilizes a combination of servers such as a mobile information server 60 for communicating with personnel, local vendor server 48 to determine the approximate location of any device 32 (P0075) and a database server 58 for retrieving hospital map information mentioned in P0073-P0074. See [P0065] health information software application 30 (hereinafter referred to as “health info app 30”) that is supplied to one or more electronic devices 32. Fig. 2, entered code field, 72 construes a check-in indication and prompting user is construed as sending mentioned in P0084. Once checked-in, a user has access to rounding screens Fig. 33-Fig. 36 mentioned in P0136-P0137. See smartphone as electronic device 32, with built-in GPS mentioned P0076. Also see Fig. 6, health info app menu options mentioned in P0092.), wherein the check-in indication comprises a hospital identifier that identifies a hospital (With the hospital identifier used to query a database that stores and retrieves a hospital’s geographic data, the smart phone 32a (GPS, cellular triangulation, etc.) is used to determine its location (P0076) of the user, also see Fig. 16, the user’s current location entered to retrieve maps, floor plans (Fig. 17), way finder navigation screen with walking path (Fig. 18) and location search menu screen (Fig. 19) that construe resulting data queried from a database that stores the hospital’s geographic location.); 
receive, from the medical server, a geographic location of the hospital in response to the check-in indication (The user checked-in, with his/her location determined can then access maps, floor plans (Fig. 17), way finder navigation screen with walking path (Fig. 18) and location search menu screen (Fig. 19) in response to the user selections mentioned in P0109-P0110. In [P0088] Once health info app 30 is installed on a particular device, health info app 30 is configured to tailor many of the features and information provided to the user 34 based upon the user's location.);
receive a first edit to a patient log at a first time (See Fig. 5, Fig.6, P0091, P0094 timeline 78, timeline option 84 where the exemplary ‘Recover in ICU’, event 80 would be a phase of care where the patient would have wellness checks by rounding providers. Fig. 9 shows one or more events 80 construed as part of the patient log at an exemplary previous date ‘Nov 03, 2015, Tuesday’ as a first time.);
determine the medical application is within a geographic range of the geographic location of the hospital based on the geographic position associated with the medical application (Using the health info app 30, with geofencing area boundaries construed as within a geographic range of the geographic location see Fig. 3, [P0088-P0089] areas as small as an individual bay of a multi-tenant hospital room), and multiple geo-fenced areas 74 of different sizes and/or shapes may be included for a single hospital 22.);
receive a second edit to the patient log at a second time, wherein the second time is after the first time, and wherein the second edit is received when the device (Fig. 9 shows one or more events 80 as part of the patient log at an exemplary previous date ‘Nov 03, 2015, Tuesday’ construed as a first time and ‘Today, Nov 05’ construed as the second time after the first time, using the health info app.) is not within the geographic range of the geographic location of the hospital based on the geographic position associated with the medical application (Consolidating the treatment of the patient at other locations not within the geographic range of the hospital is taught in [P0064], Fig. 1, by spanning a set of geographic locations that includes at least one hospital 22, a place of business of a vendor 24, an area outside of the hospital 22, such as a city 26, and one or more homes 28.);
send, to the medical server, the geographically verified patient log, wherein the geographically verified patient log is sent by the medical application (See Fig. 37, where sending and when located outside of the geographic range (See P0064, where the areas outside of the hospital such as a city 26, a home 28 or a place of a vendor 24 construe locations outside of the geographic range.).
Bhimavarapu does not explicitly teach when a provider in rotation at the hospital is associated with a student. Johnson teaches the provider associated with a student (In column 3, lines 20-32, column 13, lines 33-50, low skilled doctors/providers construe intern or student. Also, in [column 22, lines 23-34] Other systems may be integrated where personnel or student management tracks persons throughout a business setting or within an educational setting.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical personnel management at the time of the invention to modify the method of Bhimavarapu to have a provider in rotation at the hospital is associated with a student, as taught by Johnson, to promote accountability among inexperienced, newer medical professionals needing to carry out work his/her duties. 
Although Bhimavarapu discloses geo-fencing to determine if a device is within a geographic range of the hospital (See P0004-P0006), Bhimavarapu and Johnson do not explicitly teach further verifying the patient log based on determining that the device was within the geographic range in proximity of the hospital. Marshall teaches: 
verify the patent log as a geographically verified patient log based on the determining the device was within the geographic range of the geographic location of the hospital based on the geographic position associated with the medical application (Shown in Fig. 1, steps 114 and 120, taught in [P0047-P0048] In response to a determination that the device is within the predetermined proximity of the patient, e.g., as illustrated by the “Yes” logic leading from decision 114, receipt of wellness data of the patient may be allowed, e.g., see operation 120, where the user and device are in proximity of the patient who is in a medical facility such as a hospital (P0018).).
Therefore, it would have been obvious to one of ordinary skill in the art of performing patient wellness checks at the time of the invention to modify the method of Bhimavarapu and Johnson to have verifying the patient log based on determining that the device was within the geographic range in proximity of the hospital, as taught by Marshall, to guarantee that newer medical professionals are giving patients their undivided attention and completing important tasks before taking a break from work while in their cars or in the break room.
Claim 20:
Johnson teaches wherein the one or more electronic processors are further configured to: send a request for patient logs associated with a rotation at the hospital; and receive the patient logs, wherein the patient logs comprise the geographically verified patient log (Taught as requesting data stored for future access and/or display during a rotation at the hospital construed as requesting patient log in [P0141] the device may store the history of wellness checks, e.g., times that the checks were performed, locations of a patient, locations of a patient when the patient is not receiving a wellness check, where proximity of care providers using mobile devices construe geographically verified patient log.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical personnel management before the filing date of the invention to modify the method of Bhimavarapu and Marshall to have receiving a request for patient logs associated with a rotation at the hospital and providing geographically verified patient log, as taught by Johnson, to allow stakeholders and medical directors to quickly get a snapshot of progress in providers workflow. 

Claim 22:
Johnson teaches receiving a student identifier as part of the check-in indication (See column 13, lines 34-56, where clinician session is authenticated with badge. Also, see check-in in column 15, line 66 to column 16, line 14.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical personnel management before the filing date of the invention to modify the method of Bhimavarapu and Marshall to have receiving a student identifier as part of the check-in indication, as taught by Johnson, to avoid unauthorized individuals from roaming the hospital for security and safety. 
Claims 2-3, 7, 9-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bhimavarapu (U.S. 2021/0020307 A1) in view of Johnson (U.S. 10,037,821 B2) in view Marshall (U.S. 2018/0018435 A1) further in view of Andrews (US 10,438,149 B2).
Claim 2:
Although Johnson teaches the patient’s care within of the hospital as mentioned above, Andrews further teaches wherein the geographically verified patient log is verified when the medical application is within two miles of the geographic location  when the patient log is submitted (See Fig. 1 (Items 13, 22, 24, 26 and 28), after patient and healthcare worker utilizing the application are located, distance in miles between them is determined, electronic signature and time stamp serve as verifying (column 4, lines 14-53), construe two miles in [column 7, lines 1-15.] The report may show all patients, each visit to each patient, the clinician that made each visit, and whether each visit was verified using electronic home healthcare visit verification. The report may also include a setting to illustrate not only visits that were verified, but that happened more than "n" number of meters (or feet, yards, miles, etc.) away from the patient's address on file.).
Therefore, it would have been obvious to one of ordinary skill in the art of home healthcare management before the filing date of the invention to modify the method, software and system of 
Claim 3:
Although Johnson teaches the patient’s care within of the hospital as mentioned above, Andrews further teaches determining the geographic range for geographical verification based on the hospital identifier; and sending, to the medical application, the geographic range (See Fig. 1 (Items 13, 22, 24, 26 and 28), after patient and healthcare worker utilizing the application are located, distance in miles between them is determined, electronic signature and time stamp serve as verifying (column 4, lines 14-53), construe within the geographic range in [column 7, lines 1-15.] The report may show all patients, each visit to each patient, the clinician that made each visit, and whether each visit was verified using electronic home healthcare visit verification. The report may also include a setting to illustrate not only visits that were verified, but that happened more than "n" number of meters (or feet, yards, miles, etc.) away from the patient's address on file.).
Therefore, it would have been obvious to one of ordinary skill in the art of home healthcare management before the filing date of the invention to modify the method, software and system of Bhimavarapu, Johnson and Marshall to have verifying patient log when the medical application is within the geographic range, as taught by Andrews, to provide necessary medical treatment to patients unable to be admitted in an over capacity hospital.
Claim 7:
Although Johnson teaches the patient’s care within of the hospital as mentioned above, Andrews further teaches:
storing a first timestamp associated with receipt of the check-in indication;
receiving a checkout-out indication;
storing a second timestamp associated with receipt of the check-out indication; and
determining a shift duration based on the first timestamp and the second timestamp (See [column 7, lines 53-67] If the clinician is inside the clinician's geo-fence radius, the application may track and record a "time in" time stamp for the visit. Another time stamp may then be generated and stored when the clinician leaves the patient's residence, thus carrying his or her GPS enabled smartphone, tablet or other suitable device through the ring or geo-fence located around the patient's residence. Thus, when the clinician leaves the pre-set radius, the system may track the time the clinician left and use this time stamp as a "time out" for the visit.).
Therefore, it would have been obvious to one of ordinary skill in the art of home healthcare management before the filing date of the invention to modify the method of Bhimavarapu, Johnson and Marshall to have check-in timestamp and check-out timestamp to determine work durations, as taught by Andrews, to determine if enough time was allocated for sick patients.
Claim 9:
Although Johnson teaches the patient’s care within of the hospital as mentioned above, Andrews further teaches wherein the geographically verified patient log is verified when the medical application is within two miles of the geographic location, when the patient log is submitted (See Fig. 1 (Items 13, 22, 24, 26 and 28), after patient and healthcare worker utilizing the application are located, distance in miles between them is determined, electronic signature and time stamp serve as verifying (column 4, lines 14-53), construe two miles in [column 7, lines 1-15.] The report may show all patients, each visit to each patient, the clinician that made each visit, and whether each visit was verified using electronic home healthcare visit verification. The report may also include a setting to illustrate not only visits that were verified, but that happened more than "n" number of meters (or feet, yards, miles, etc.) away from the patient's address on file.).

Claim 10:
Although Johnson teaches the patient’s care within of the hospital as mentioned above, Andrews further teaches instructions to determine the geographic range for geographical verification based on the hospital identifier; and instructions to send, to the medical application, the geographic range (See Fig. 1 (Items 13, 22, 24, 26 and 28), after patient and healthcare worker utilizing the application are located, distance in miles between them is determined, electronic signature and time stamp serve as verifying (column 4, lines 14-53), construe within the geographic range in [column 7, lines 1-15.] The report may show all patients, each visit to each patient, the clinician that made each visit, and whether each visit was verified using electronic home healthcare visit verification. The report may also include a setting to illustrate not only visits that were verified, but that happened more than "n" number of meters (or feet, yards, miles, etc.) away from the patient's address on file.).
Therefore, it would have been obvious to one of ordinary skill in the art of home healthcare management before the filing date of the invention to modify the method, software and system of Bhimavarapu, Johnson and Marshall to have verifying patient log when the medical application is within the geographic location, as taught by Andrews, to provide necessary medical treatment to patients unable to be admitted in an over capacity hospital.
Claim 14:
Although Johnson teaches the patient’s care within of the hospital as mentioned above, Andrews further teaches:
wherein the instructions further comprise:
instructions to store a first timestamp associated with receipt of the check-in indication;
instructions to receive a checkout-out indication;
instructions to store a second timestamp associated with receipt of the checkout indication; and instructions to determine a shift duration based on the first timestamp and the second timestamp (See [column 7, lines 53-67] If the clinician is inside the clinician's geo-fence radius, the application may track and record a "time in" time stamp for the visit. Another time stamp may then be generated and stored when the clinician leaves the patient's residence, thus carrying his or her GPS enabled smartphone, tablet or other suitable device through the ring or geo-fence located around the patient's residence. Thus, when the clinician leaves the pre-set radius, the system may track the time the clinician left and use this time stamp as a "time out" for the visit.).
Therefore, it would have been obvious to one of ordinary skill in the art of home healthcare management before the filing date of the invention to modify the method, software and system of Bhimavarapu, Johnson and Marshall to have check-in timestamp and check-out timestamp to determine work durations, as taught by Andrews, to determine if enough time was allocated for sick patients.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bhimavarapu (U.S. 2021/0020307 A1) in view of Johnson (U.S. 10,037,821 B2) in view Marshall (U.S. 2018/0018435 A1) further in view of Natarajan (US 2013/0132116 A1).
Claim 16:
Natarajan further teaches receive, from the medical application, a request for a patient log entry form; embed a plurality of international classification of diseases (ICD) codes in the patient log entry form, wherein the ICD codes are referenced from an assembly within the medical application; and display the patient log entry form within the medical application (See Fig. 1, Fig. 2 (Items 104, 208, 212, 214, 216 and 224), P0068, P0078-P0079, and additional ICD codes displayed and entry in Fig. 6-7 and Fig. 18 mentioned in P0035, P0104-P0105.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare rounding management before the filing date of the invention to modify the method, software and system of Bhimavarapu, Johnson and Marshall to enter international classification of diseases (ICD) codes, displayed in app, as taught by Natarajan, to allow healthcare providers to initiate medical billing process.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bhimavarapu (U.S. 2021/0020307 A1) in view of Johnson (U.S. 10,037,821 B2) in view Marshall (U.S. 2018/0018435 A1) further in view of Wang (U.S. 2019/0057340 A1).
Claim 17:
Although Johnson teaches the patient’s care within of the hospital as mentioned above, Andrews further teaches wherein the geographically verified patient log is verified when the medical application is within two miles of the geographic location when the patient log is submitted (See Fig. 1 (Items 13, 22, 24, 26 and 28), after patient and healthcare worker utilizing the application are located, distance in miles between them is determined, electronic signature and time stamp serve as verifying (column 4, lines 14-53), construe two miles in [column 7, lines 1-15.] The report may show all patients, each visit to each patient, the clinician that made each visit, and whether each visit was verified using electronic home healthcare visit verification. The report may also include a setting to illustrate not only visits that were verified, but that happened more than "n" number of meters (or feet, yards, miles, etc.) away from the patient's address on file.).
Therefore, it would have been obvious to one of ordinary skill in the art of home healthcare management before the filing date of the invention to modify the method, software and system of Bhimavarapu, Johnson and Marshall to have verifying patient log when the medical application is within .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bhimavarapu (U.S. 2021/0020307 A1) in view of Johnson (U.S. 10,037,821 B2) in view Marshall (U.S. 2018/0018435 A1) further in view of Graves (US 7,966,008 B2).
Claim 18:
Graves further teaches wherein the one or more electronic processors are further configured to receive, from the medical server, the geographic range, wherein the geographic range is based on the hospital range (See Fig. 1C, point of contract, POC server (Items 30) clinician proximity monitoring (Item 80), tag ID range (Items 34A, 34B, 36A, 36B, 54, 58 mentioned in column 7, line 38 to column 8, line 35.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare rounding management before the filing date of the invention to modify the method, software and system of Bhimavarapu, Johnson and Marshall to geographical ranges of medical staff resources, displayed in app, as taught by Graves, to promote accountability among medical professionals needed to carry out work duties.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bhimavarapu (U.S. 2021/0020307 A1) in view of Johnson (U.S. 10,037,821 B2) in view Marshall (U.S. 2018/0018435 A1) further in view of Graves (US 7,966,008 B2).
Claim 21:
Johnson discloses further comprising:
receiving a student identifier as part of the check-in indication (Taught as mobile device app used to send location, person ID, objects identification back to the decision support system, manage beds, workflows, staffing, the distance between observed identification tags stakeholder schedule 
determining the geographic range for geographical verification based on the student identifier (The global positioning (GPS) (column 4, line 58-66, column 8, lines 5-21) ability to identify location of the hospital.); and
Graves further teaches sending, to the medical application, the geographic range, wherein the patient log is geographically verified when the medical application is within the geographic range of the hospital when the patient log is submitted (See authentication data sent in column 10, lines 17-27, column 13, lines 8-15. Also, see Fig. 1C, point of contract, POC server (Items 30) clinician proximity monitoring (Item 80), tag ID range (Items 34A, 34B, 36A, 36B, 54, 58 mentioned in column 7, line 38 to column 8, line 35.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare rounding management before the filing date of the invention to modify the method, software and system of Bhimavarapu, Johnson and Marshall to geographical ranges of medical staff resources, displayed in app, as taught by Graves, to promote accountability among medical professionals needed to carry out work duties.

Response to Arguments
Applicant alleges that the pending claims integrate the purported abstract idea into a practical. See pgs. 11-12 of Remarks – Examiner disagrees.
In Applicant’s claim 1, the recited “determining, using hardware sensors of the device and based on the receiving of the first edit, a geographic position associated with the medical application”, “determining the device is within a geographic range of the geographic location of the hospital 
 Applicant further alleges that the pending claims recite an inventive concept. See pgs. 12-13 of Remarks – Examiner disagrees.
A medical student or provider providing his/her assigned hospital location, by checking-in at locations along a path of visited patients during chart rounds, is a professional medical agreement to provide services to the patients and is a problem that has already been solved. Furthermore, using GPS technology for tracking the medical student or provider who is or is not within geographical range of a hospital is an accountability problem that has already been solved with such technologies as geo-fencing. Accordingly, the claim recites an abstract idea.
Applicant’s arguments have been fully considered, but are now moot in view of the new grounds of rejection.  The Examiner has entered a new rejection under 35 USC § 103 and applied new art and art already of record.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA S WILLIAMS whose telephone number is (571)270-5509. The examiner can normally be reached Mon-Fri, 8:30 am -6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.S.W./Examiner, Art Unit 3686                                                                                                                                                                                                        02/02/2022

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686